Case 2:15-cv-05346-CJC-E Document 433-14 Filed 10/09/20 Page 1 of 19 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25334




                      Exhibit 1,
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment



         86'& &HQWUDO 'LVWULFW RI &DOLIRUQLD &DVH 1R FY&-&(




                                                                  Evidence Packet P.0255
     Case 2:15-cv-05346-CJC-E Document 433-14 Filed 10/09/20 Page 2 of 19 Page ID
        REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                      #:25335
       %UXFH /DYDO
                                       +LJKO\ &RQILGHQWLDO                     3DJH 

1       UNITED STATES DISTRICT COURT FOR THE
        MIDDLE DISTRICT OF FLORIDA
2       ORLANDO DIVISION

3
        A.L. by and through D.L.,
4       as Next Friend, Parent and
        Natural Guardian, and
5       D.L., Individually,

6                        Plaintiffs,
                                             Case: 6:14-cv-1544-Orl-22GJK
7       v.

8       WALT DISNEY PARKS AND
        RESORTS US, INC.,
9

10                       Defendant.

11      _________________________/

12
                                ***HIGHLY CONFIDENTIAL***
13

14

15                             DEPOSITION OF BRUCE LAVAL

16                              (Taken by Plaintiffs)

17                             Brevard, North Carolina

18                             Friday, September 18, 2015

19

20

21

22

23

24                  Reported by Marianne S. Aguirre
                 Verbatim Court Reporter, Notary Public
25        Transcript produced by computer-aided transcription


      &DVH:RUNV ,QF               ZZZFDVHZRUNVRQOLQHFRP               
                                                              Evidence Packet P.0256
     Case 2:15-cv-05346-CJC-E Document 433-14 Filed 10/09/20 Page 3 of 19 Page ID
        REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                      #:25336
       %UXFH /DYDO
                                     +LJKO\ &RQILGHQWLDO                     3DJH 

1                                   APPEARANCES

2       ON BEHALF OF THE PLAINTIFFS:

3                        MR. GEOFFREY PARMER, Esquire
                         Dogali Law Group, P.A.
4                        101 East Kennedy Boulevard
                         Suite 1100
5                        Tampa, Florida 33602
                         Gparmer@dogalilaw.com
6
        ON BEHALF OF DEFENDANT:
7
                         MR. KERRY SCANLON, Esquire
8                        Kaye Scholer, LLP.
                         901 Fifteenth Street NW
9                        Washington, DC 20005
                         Kerry.Scanlon@kayescholer.com
10

11

12

13

14

15

16

17

18

19                       This is the DEPOSITION of MR. BRUCE LAVAL, a

20      witness called on behalf of Plaintiffs, being taken

21      before Marianne S. Aguirre, Verbatim Reporter and

22      Notary Public, at Neumann Law Firm, 9 Park Place West,

23      Suite 102, Brevard, North Carolina, on the 18th day of

24      September 2015 beginning at 9:03 A.M.

25


      &DVH:RUNV ,QF             ZZZFDVHZRUNVRQOLQHFRP               
                                                            Evidence Packet P.0257
     Case 2:15-cv-05346-CJC-E Document 433-14 Filed 10/09/20 Page 4 of 19 Page ID
        REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                      #:25337
       %UXFH /DYDO
                                         +LJKO\ &RQILGHQWLDO                      3DJH 

1                                       BRUCE LAVAL,
2                having been first duly sworn, was examined
3                              and testified as follows:
4                                       EXAMINATION
5       BY MR. PARMER:
6                Q.       Good morning, sir.             Could you first please
7       state your full name for the record?
8                A.       Bruce Laval.
9                Q.       What is your current address?
10               A.       Permanent residence or up here?
11               Q.       Permanent residence.
12               A.       400 Beach Drive Northeast, Unit 1404, St.
13      Petersburg 33701.
14               Q.       Mr. Laval, have you ever been deposed
15      before?
16               A.       Yes.
17               Q.       How many times?
18               A.       Once.
19               Q.       And when was that?
20               A.       Let me see, it would have been in either
21      2002 or possibly early '3, I'm not sure.
22               Q.       And what was that with regards to?
23               A.       With Disney.       I was already retired but
24      there was a -- someone brought suit against Disney on
25      the FastPass.             It never went to -- I was deposed, it

      &DVH:RUNV ,QF                 ZZZFDVHZRUNVRQOLQHFRP                
                                                                 Evidence Packet P.0258
Case 2:15-cv-05346-CJC-E Document 433-14 Filed 10/09/20 Page 5 of 19 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25338




                                                       Evidence Packet P.0259
Case 2:15-cv-05346-CJC-E Document 433-14 Filed 10/09/20 Page 6 of 19 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25339




                                                       Evidence Packet P.0260
Case 2:15-cv-05346-CJC-E Document 433-14 Filed 10/09/20 Page 7 of 19 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25340




                                                       Evidence Packet P.0261
Case 2:15-cv-05346-CJC-E Document 433-14 Filed 10/09/20 Page 8 of 19 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25341




                                                       Evidence Packet P.0262
     Case 2:15-cv-05346-CJC-E Document 433-14 Filed 10/09/20 Page 9 of 19 Page ID
        REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                      #:25342
      09/18/2015 Bruce Laval
                                     Highly Confidential                    Page 87

1       Plaintiff's Exhibit Number 5, did you conduct any
2       independent calculations to verify the accuracy of the
3       underlying assumptions used?
4                A.      I reviewed it to make sure I understood it
5       and the methodology in terms of how those numbers were
6       calculated, yes, but that's -- that's what I did.
7                Q.      Well, for example, the -- strike that.
8                        I'm going to go next to --
9                A.      Are we switching to another exhibit?
10               Q.      Yes, we are.
11               A.      Can I take a restroom break?
12               Q.      Yes, let's just take an overall break.
13               (RECESS TAKEN FROM 11:08 A.M. TO 11:14 A.M.)
14      BY MR. PARMER:
15               Q.      Mr. Laval, I'm going to refer you now back
16      to Plaintiff's Exhibit Number 2, Incremental Re-Ad and
17      Daily DAS Users as a Percent of Attendance.                 Did you
18      decide the criteria for the assumptions and data in
19      Plaintiff's Exhibit Number 2 or is that decided by the
20      IEs at Disney?
21               A.      We discussed it.       I wouldn't say it was at
22      my sole discretion, but we discussed it.
23               Q.      And can you relate what specifically you
24      discussed about the criteria or assumption going in to
25      Plaintiff's Exhibit Number 2?

      CaseWorks, Inc.             www.caseworksonline.com               800.955.0541
                                                            Evidence Packet P.0263
Case 2:15-cv-05346-CJC-E Document 433-14 Filed 10/09/20 Page 10 of 19 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25343




                                                        Evidence Packet P.0264
Case 2:15-cv-05346-CJC-E Document 433-14 Filed 10/09/20 Page 11 of 19 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25344




                                                        Evidence Packet P.0265
Case 2:15-cv-05346-CJC-E Document 433-14 Filed 10/09/20 Page 12 of 19 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25345




                                                        Evidence Packet P.0266
Case 2:15-cv-05346-CJC-E Document 433-14 Filed 10/09/20 Page 13 of 19 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25346




                                                        Evidence Packet P.0267
Case 2:15-cv-05346-CJC-E Document 433-14 Filed 10/09/20 Page 14 of 19 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25347




                                                        Evidence Packet P.0268
Case 2:15-cv-05346-CJC-E Document 433-14 Filed 10/09/20 Page 15 of 19 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25348




                                                        Evidence Packet P.0269
Case 2:15-cv-05346-CJC-E Document 433-14 Filed 10/09/20 Page 16 of 19 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25349




                                                        Evidence Packet P.0270
     Case 2:15-cv-05346-CJC-E Document 433-14 Filed 10/09/20 Page 17 of 19 Page ID
         REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                       #:25350
       %UXFH /DYDO
                                       +LJKO\ &RQILGHQWLDO                   3DJH 

1      STATE OF NORTH CAROLINA)
                              )                     C E R T I F I C A T E
2      COUNTY OF RUTHERFORD   )

3

4                              I, Marianne S. Aguirre, Verbatim

5      Reporter and Notary Public, do hereby certify that

6      BRUCE LAVAL, was duly sworn by me prior to the taking

7      of his deposition; that said deposition was taken by me

8      and transcribed by me and that the foregoing pages

9      constitute a verbatim transcript of the testimony of

10     the said BRUCE LAVAL.           I do further certify that the

11     persons were present as stated.

12                             I do further certify that I am not of

13     counsel for or in the employment of any parties to this

14     action, nor do I have any interest, financial or

15     otherwise, in the outcome thereof.

16                             IN WITNESS WHEREOF, I have hereunto

17     subscribed my name, this 1st day of October 2015.

18

19
                                           ____________________________
20                                         Marianne S. Aguirre
                                           Notary Number: 19961490099
21                                         Verbatim Reporter

22

23

24

25


      &DVH:RUNV ,QF               ZZZFDVHZRUNVRQOLQHFRP               
                                                              Evidence Packet P.0271
Case 2:15-cv-05346-CJC-E Document 433-14 Filed 10/09/20 Page 18 of 19 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25351




                                                        Evidence Packet P.0272
Case 2:15-cv-05346-CJC-E Document 433-14 Filed 10/09/20 Page 19 of 19 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25352




                                                        Evidence Packet P.0273
